                Case 19-24646-LMI              Doc 73    Filed 01/22/21      Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI-DADE DIVISION


In re: BETTINA HAUSER                                         Case No.: 19-24646-LMI
                                                              Chapter 7

Debtor(s).
______________________________

                               SUPPLEMENTAL FEE DISCLOSURE

       Counsel for the Debtor(s), Kingcade & Garcia, P.A., pursuant to 11 U.S.C. § 329 and
Rule 2016 of the Federal Rules of Bankruptcy Procedure, hereby files this Supplemental Fee
Disclosure.
       1.       The Debtor has requested and believes that the following services, which are not
contemplated by the original fee agreement between the Debtor and the attorney for the Debtor,
are reasonable and necessary: Attendance at Reset 341 Meeting of Creditors.
       2.       For these services, counsel for the Debtor(s), Kingcade & Garcia, P.A.,
has received a fee of $250.00 and costs of $00.00. Kingcade & Garcia, P.A. has not agreed to
share the above – disclosed compensation with person(s) who are not members or associates of
Kingcade & Garcia, P.A.


                             CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing was sent, via CM/
ECF, on January 22, 2021 to the Assistant United States Trustee, 51 SW 1 Avenue, Suite 1204,
Miami, FL 33130.


                                                        KINGCADE & GARCIA, P.A
            CERTIFICATE PURSUANT TO                     Counsel for the Debtor
              LOCAL RULE 9011-4(B)                      Kingcade Building
                                                        1370 Coral Way ▪ Miami, Florida 33145-2960
            I HEREBY CERTIFY that I am                  WWW.MIAMIBANKRUPTCY.COM
       admitted to the Bar of the United States         Telephone: 305-285-9100 ▪ Facsimile: 305-285-9542
       District Court for the Southern District of
       Florida and I am in compliance with the          _/s/ Timothy S. Kingcade
       additional qualifications to practice in
                                                        X Timothy S. Kingcade, Esq., FBN 082309
       this Court set forth in Local Rule 2090-
       1(A).                                            □ Wendy Garcia, Esq., FBN 0865478
                                                        □ Jessica L. McMaken, Esq., FBN 580163
